IT IS ORDERED by this court, sua sponte, that Ralph Louis Marzocco, Attorney Registration No. 0020072, last known business address in Dayton, Ohio, is found in contempt for failure to comply with this court’s orders of July 16, 1997, and September 25, 1997, to wit, failure to file an affidavit of compliance on or before August 15, 1997, failure to pay board costs in the amount of $1,701.25 on or before October 14, 1997, and failure to pay additional board costs in the amount of $157.42 on or before December 24,1997.